t c memo united_states tax_court ivan gale carney petitioner v commissioner of internal revenue respondent docket no 1318-07l filed date ivan gale carney pro_se g chad barton for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with a levy all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact on date respondent sent petitioner a final notice_of_intent_to_levy and of the right to a hearing the notice with respect to petitioner’s unpaid employment_tax liability as reported on form_941 employer’s quarterly federal tax_return for the quarter ending date in response petitioner timely submitted to respondent a form request for a collection_due_process_hearing on the form he stated as the reasons he did not agree with the notice that he was unaware of these quarterlys that he want ed to review my papers on the 1040’s and that he was incarcerated and would not be able to respond until after date on date the settlement officer sent a letter to petitioner at three separate addresses listed in respondent’s records acknowledging receipt of the form and scheduling a telephone conference for date between november and the settlement officer received all three letters back from the u s postal service with notations that the letters were undeliverable after searching respondent’s records and finding a new address for petitioner on date the settlement officer sent another letter to petitioner with the same hearing date by a faxed letter dated date petitioner requested that the hearing be rescheduled because he did not receive notice of the hearing until date and needed more time to prepare on date the settlement officer spoke with petitioner by telephone and proposed rescheduling the hearing to date petitioner told the settlement officer that he would contact him the following day date to let him know whether date was an acceptable date the settlement officer advised petitioner that if he failed to call back the appeal would be closed petitioner did not call back by notice_of_determination the determination dated date and signed by sue d cody appeals team manager the appeals_office sustained the proposed levy petitioner filed a timely petition in this court to review the determination as assignment of error the petition states the redetermination that i received was found to be totally in error i am not in receipt of any document that establishes that i had taxable_income for the year the letter i received from sue d cody agent for the internal_revenue_service on date for tax period ending for tax debt was completely fabricated petitioner refused to enter into stipulations for trial as required by rule a and this court’s standing_pretrial_order 1petitioner refused to stipulate among other things his place of residence and refused to affirm to the court that he resided in kansas when he filed his petition although his petition shows a kansas mailing address at trial he declined the opportunity to testify he objected unsuccessfully to respondent’s introduction into evidence of the administrative record after trial petitioner submitted a brief reiterating his evidentiary objection asserting that he had insufficient taxable_income for the years in question to warrant the filing of a tax_return and making various frivolous arguments opinion construed liberally petitioner’s assignments of error seek to challenge his underlying liability as respondent concedes he is entitled to do under sec_6330 the transcript of account included in the administrative record shows that respondent has assessed petitioner’s unpaid employment_tax liabilities that are the subject of respondent’s collection action petitioner has neither alleged nor shown facts that would suggest that these transcripts are in error and has not otherwise raised an issue before us regarding the underlying liability that we can properly adjudicate see 122_tc_280 affd 132_fedappx_919 2d cir nor has petitioner raised any legitimate 2none of petitioner’s objections cast doubt on the admissibility of the administrative record or the propriety of considering it for the purposes for which respondent offered it 3petitioner’s assertions regarding his taxable_income are immaterial to his employment_tax liabilities that are the subject of this collection proceeding issue or alleged or shown facts to prove that the appeals_office otherwise erred in making its determination see rule b any issue not raised in the assignments of error shall be deemed to be conceded sec_6673 authorizes this court to impose a penalty not in excess of dollar_figure whenever it appears to the court that proceedings have been instituted or maintained primarily for delay or that the taxpayer’s position in such proceedings is frivolous or groundless respondent has not asked that we impose a sec_6673 penalty we strongly warn petitioner that he may be subject_to a sec_6673 penalty even upon the court’s own motion if he persists in maintaining proceedings in this court primarily for delay or continues to press frivolous arguments to reflect the foregoing decision will be entered for respondent
